Title: To George Washington from Major General William Heath, 17–18 January 1780
From: Heath, William
To: Washington, George


          
            Dear General,
            Highlands [N.Y.] January 17[–18] 1780.
          
          The last evening I was honor’d with yours of the 12th Instant, and this day have ordered a Court of Inquiry for the purposes therein mentioned. The enclosed Letter from Colonel Scammell is just handed to me by Major Painter. As the Major is in an ill State of health, the travelling exceedingly bad & very expensive, he has concluded to wait at Fishkill untill your Excellency’s pleasure is known whether he Shall proceed to Head quarters, or have a court appointed here.
          The court of enquiry who were appointed to investigate the cause of the North redoubt taking Fire on the Evening of the 9th Instant have reported that it was from an unforeseen accident—Enclosed is a certificate of the resignation of the Commission of Ensign Gilbert of the 1st Massachusett[s] regt. I have the honor to be with the greatest respect Your Excellencys Most obedt Sert
          
            W. Heath
          
          
            P.S. 18th. I am just honord with yours of 14th with a Post script of the next day, to which I shall pay due attention. Mr Read has not yet arrived. I have taken charge of the 250,000 Dollars brought by Mr Sherman untill Mr Read comes.
            
              W.H.
            
          
        